Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The application discloses that “The nanoparticles may be surface modified, such as with a siloxane, to assist with dispersion or to modify/enhance their compatibility with other components of the reactivation treatment”. It does  not  disclose  that the  nanoparticle  can  be  modified  with  any  functional  group.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, 16, 20 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 12, 16, and 20 recite the limitation "the reactivation treatment". There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the functionalized nanoparticles" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating .obviousness or nonobviousness.
Claims 1, and 3 - 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20080050598 (US’598), further in view of US8920885(US’885).
Regarding claims 1, 3, 13, and 15 - 20, US20080050598 discloses a method of activating an aged or inert organic coating on substrate to enhance adhesion of the coating to a further coating and/or to other entities selected from adhesives, sealants, pin hole fillers and pressure sensitive decals or logos comprising applying a solvent ([0047]) and a surface chemistry and/or surface topography modifying agent to the surface of the organic coating (claim 1). The method of activation may be conducted at ambient temperatures or alternatively at higher temperatures if desirable. The activation treatment or individual components thereof may be applied to small or large areas, to sections of larger parts, components or full infrastructure such as infrastructure associated with the aerospace (e.g. aircraft), automotive (e.g. vehicles), marine (e.g. ships), transportation (e.g. trains), military (e.g. helicopter, missile) or construction industries (e.g. buildings, factories, floors) ([0090]). The agent is alkyltitanate, alkyltitanate chelate, alkyl zirconate, alkylzirconate chelate or combinations thereof (claim 11). The additive such as pigment as applicants set for in the claims can be used ([0060-0070]). The additive(s) are usually present in an amount of less than about 10% based on the total weight of the activation treatment or the combination of solvent(s), 
But it is silent about the pigment being organic pigment.
US8920885 discloses that carbon black pigment is used in aircraft coating and it is known for the field.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the carbon back in the teaching of US20080050598 composition motivated by the fact that US20080050598 discloses the using of the pigment and US8920885 discloses that it is known in the fat that carbon black pigment is used in the aircraft coating (col. 6, lines 15-35)
Regarding claim 4, US20080050598 discloses that the method of activation may be conducted at ambient temperatures or alternatively at higher temperatures if desirable ([0090]).
Regarding claims 5 - 8, US20080050598 discloses that the solvent is a combination of dipropylene glycol dimethyl ether: tertiary butyl acetate; diproplyene glycol dimethyl ether: isopropanol, n-propanol methanol, ethanol, n-butanol, isobutanol, secondary butanol, tertiary butanol, ethoxy ethanol and/or ethylhexanol; ethylene glycol 
Regarding claim 9, US20080050598 discloses that the solvent is present in an amount less than about 99.999% or about 80% to about 9.99% based on the total weight of the combination of solvent and agent(claim 25).
Regarding claims 10-11, US20080050598 discloses that the agent which facilitates surface exchange or transesterification is selected from tetra-ethyltitanate tetra-isopropyltitanate, tetra-n-propyltitanate, tetra-n-butyltitanate, tetra-2-ethylhexyltitanate, tetraethyltitanate, triethanolamine titanate chelate, tetra-n-propylzirconate, tetra-i-propylzirconate tetra-n-butylzirconate tetra-t-butylzirconate, tetra-t-pentylzirconate and triethanolamine zirconate chelate( claim 12).
Regarding claim 12, US20080050598 discloses that the modifying agent is present in an amount more than about 0.001% or about 0.01% to about 20% based on the total weight of the combination of solvent and agent (claim 18)
Regarding claim 16, US20080050598 discloses that the additive(s) are usually present in an amount of less than about 10% based on the total weight of the activation treatment or the combination of solvent(s), agent(s) and additive(s)([0073]).

Regarding claims 22-23, US20080050598 discloses that the substrate can be metal (e.g. aluminium), plastic (e.g. polyimide), composite (e.g. carbon fibre reinforced epoxy or glass reinforced epoxy) or an elastomer (e.g. polysulfide elastomer). The substrate may be finished with surfacing materials, films, elastomers or coatings([0246]). The reactivation solutions may be formulated for minimal negative interaction with a range of materials from plastics, composites, elastomers, and metals relative to common solvents or chemical formulations often used in industries such as the aerospace sector ([0362]).
Regarding claim 24, US20080050598 discloses that it may also be preferable to remove excess agent and/or treatment solution from the surface. This process may be conveniently carried out by techniques such as solvent or water rinsing; dry, water or solvent wiping; air or gas knife; vacuum application; removal by squeegee; and/or natural or forced convection evaporation([0092]).
Regarding claim 25, the Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove .
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20080050598 (US’598), in view of US20020045010 (US’010).
Regarding claim 49, US20080050598 discloses a method of activating an aged or inert organic coating on substrate to enhance adhesion of the coating to a further coating and/or to other entities selected from adhesives, sealants, pin hole fillers and pressure sensitive decals or logos comprising applying a solvent ([0047]) and a surface chemistry and/or surface topography modifying agent to the surface of the organic coating (claim 1). The method of activation may be conducted at ambient temperatures or alternatively at higher temperatures if desirable. The activation treatment or individual components thereof may be applied to small or large areas, to sections of larger parts, components or full infrastructure such as infrastructure associated with the aerospace (e.g. aircraft), automotive (e.g. vehicles), marine (e.g. ships), transportation (e.g. trains), military (e.g. helicopter, missile) or construction industries (e.g. buildings, factories, 
The solvent and the agent may be applied either simultaneously, sequentially or separately. Advantageously, the solvent and the agent are applied to the organic coating simultaneously in the form of an activation treatment([0018]).
The activation treatment may be prepared by mixing the components together with any mixing equipment known to those skilled in the art such as but not limited to stirrers, shakers, high speed mixers, internal mixers, inline mixers such as static mixers, extruders, mills, ultra-sound and gas dispersers. When the activation treatment is in the form of a solution, the solution may be prepared as a concentrate and diluted before use or prepared ready for use([0088]).
But it does not specifically mention nanoparticles as applicant set forth in the claim 49.
US20020045010 discloses coatings or compositions comprising a nanoparticle system or employing the same to impart surface modifying benefits for all types of hard surface applications ([0002]).
 US20020045010 discloses that the use of non-photoactive nanoparticles allows for the creation of coatings and compositions that create multi-use benefits to modified 
US20020045010 discloses that nanoparticles have diameters of about 400 nm or less, are technologically significant, since they are utilized to fabricate structures, coatings, and devices that have novel and useful properties due to the very small dimensions of their particulate constituents. Nanoparticles with particle sizes ranging from about 1 nm to about 400 nm can be economically produced. Particle size distributions of the nanoparticles in the present invention may fall anywhere within the range from about 1 nm, or less, to less than about 400 nm, alternatively from about 1 nm to less than about 100 nm, and alternatively from about 1 nm to less than about 50 nm. For example, a layer synthetic silicate can have a mean particle size of about 25 nanometers while its particle size distribution can generally vary between about 10 nm to about 40 nm. Alternatively, nanoparticles can also include crystalline or amorphous particles with a particle size from about 1, or less, to about 100 nanometers, alternatively from about 1 to about 50 nanometers. Nanotubes can include structures up to 1 centimeter long, alternatively with a particle size from about 1, or less, to about 50 nanometers([0005]) The nanoparticles may be silica- or alumina- based nanoparticles that are naturally occurring or synthetic([0053]).

 Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine nanoparticles as additives into the teaching of US20080050598, motivated by the fact that US20020045010 discloses that the use of non-photoactive nanoparticles allows for the creation of coatings and compositions that create multi-use benefits to modified hard surfaces. These surface modifications can produce durable, long lasting or semi-permanent multi-use benefits that include at least one of the following improved surface properties: wetting and sheeting, quick drying, uniform drying, soil removal, self-cleaning, anti-spotting, anti-soil deposition, cleaner appearance, enhanced gloss, enhanced color, minor surface defect repair, smoothness, anti-hazing, modification of surface friction, release of actives, and transparency (e.g., in the case of glass and the like), relative to hard surfaces unmodified with such nanoparticle systems([0003]).
Response to Arguments
Applicant's arguments filed 11/19/2022 have been fully considered but they are not persuasive. 
The applicant argues that Bateman does not teach, show, suggest, or otherwise render obvious, at least, a method of reactivating a surface of an organic paint coating 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). US8920885 discloses that carbon black pigment is used in aircraft coating and it is known for the field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the carbon back in the teaching of US20080050598 composition motivated by the fact that US20080050598 discloses the using of the pigment and US8920885 discloses that it is known in the fat that carbon black pigment is used in the aircraft coating (col. 6, lines 15-35).
The Applicant argues that Bateman does not teach, show, suggest, or otherwise render obvious, at least, a method of reactivating a surface of an organic paint coating present on a substrate, and the method is performed at a humidity of less than 5 millibar (mb) partial water vapor pressure, as recited in Claim 4. 
The Examiner respectfully submits that US20080050598 discloses that the method of activation may be conducted at ambient temperatures or alternatively at higher temperatures if desirable ([0090]). It is expected that there is no requirement for the RH. The reference differs from Applicant's recitations of claims by not disclosing identical ranges( process parameters). However, the reference discloses "overlapping" .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731